

	

		III

		109th CONGRESS

		2d Session

		S. RES. 397

		IN THE SENATE OF THE UNITED STATES

		

			March 9, 2006

			Mr. Coleman (for himself

			 and Mr. Dayton) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Recognizing the history and achievements of

		  the curling community of Bemidji, Minnesota.

	

	

		Whereas the citizens of Bemidji, Minnesota, have enjoyed

			 the sport of curling ever since the Hibbing Curling Club demonstrated the sport

			 during the Winter Carnival of 1932;

		Whereas many families who live in Bemidji have

			 participated in the sport for over 4 generations, the latest of whom enjoy the

			 opportunity to enroll in high school courses that are held at the Bemidji

			 Curling Club and focus on the fundamentals of curling;

		Whereas members of the Bemidji community gathered at the

			 Tourist Information Building and organized the now famous Bemidji Curling Club

			 on January 13, 1935;

		Whereas the Club brought the Bemidji community together,

			 as members routinely shared their equipment with fellow curlers until the Club

			 could afford to purchase a sufficient supply of stones, brooms, and other

			 items;

		Whereas the Bemidji Curling Club has promoted the

			 participation of women in the sport of curling for almost 60 years;

		Whereas the tireless efforts of parents and fellow members

			 of the Club have inspired a large number of youths in the Bemidji community to

			 participate in junior leagues;

		Whereas teams belonging to the Bemidji Curling Club have

			 won over 50 State and national titles;

		Whereas, after producing generations of champion curlers,

			 the City of Bemidji, the Bemidji Curling Club, and the town of Chisolm have the

			 honor of calling themselves the home of the 2006 United States Men's and

			 Women's Olympic Curling Teams;

		Whereas the citizens of Bemidji and Chisolm celebrated the

			 strong performances of each Olympic curling team, and watched with pride as the

			 Men's Olympic Curling Team captured the bronze medal in Torino; and

		Whereas the Bemidji Curling Club and the City of Bemidji

			 continues to foster the growth and development of curling by hosting the United

			 States World Team Trials in March of 2006: Now, therefore, be it

		

	

		That the Senate—

			(1)recognizes the

			 curling community of Bemidji for its efforts in promoting the sport of curling

			 in Minnesota and the United States; and

			(2)respectfully

			 requests the Enrolling Clerk of the Senate to transmit an enrolled copy of this

			 resolution to—

				(A)the City of

			 Bemidji; and

				(B)the Bemidji

			 Curling Club.

				

